--------------------------------------------------------------------------------

EXHIBIT 10.32
 
 
SINGLE TOUCH SYSTEMS INC.
 
2010 STOCK PLAN
 
1.             Purposes of the Plan.  The purposes of this 2010 Stock Plan are
to attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Employees and Consultants and
to promote the success of the Company’s business.  Options granted under the
Plan may be Incentive Stock Options or Nonstatutory Stock Options, as determined
by the Administrator at the time of grant of an option and subject to the
applicable provisions of Section 422 of the Code and the regulations and
interpretations promulgated thereunder.  Stock purchase rights may also be
granted under the Plan.
 
2.             Definitions.  As used herein, the following definitions shall
apply:
 
(a)           “Administrator” means the Board or its Committee appointed
pursuant to Section 4 of the Plan.
 
(b)           “Affiliate” means an entity other than a Subsidiary which,
together with the Company, is under common control of a third person or entity.
 
(c)           “Applicable Laws” means the legal requirements relating to the
administration of stock option and restricted stock purchase plans, including
under applicable U.S. state corporate laws, U.S. federal and applicable state
securities laws, other U.S. federal and state laws, the Code, any Stock Exchange
rules or regulations and the applicable laws, rules and regulations of any other
country or jurisdiction where Options or Stock Purchase Rights are granted under
the Plan, as such laws, rules, regulations and requirements shall be in place
from time to time.
 
(d)           “Award” means an Option or a Stock Purchase Right granted in
accordance with the terms of the Plan.
 
(e)           “Award Agreement” means a Restricted Stock Purchase Agreement
and/or Option Agreement.
 
(f)            “Board” means the Board of Directors of the Company.
 
(g)           “Cause” for termination of a Participant’s Continuous Service
Status will exist if the Participant is terminated by the Company for any of the
following reasons:  (i) Participant’s willful failure substantially to perform
his or her duties and responsibilities to the Company or deliberate violation of
a material Company policy; (ii) Participant’s commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused or is
reasonably expected to result in material injury to the Company; (iii)
unauthorized use or disclosure by Participant of any proprietary information or
trade secrets of the Company or any other party to whom the Participant owes an
obligation of nondisclosure as a result of his or her relationship with the
Company; or (iv) Participant’s willful breach of any of his or her obligations
under any written agreement or covenant with the
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Company.  The determination as to whether a Participant is being terminated for
Cause shall be made in good faith by the Company and shall be final and binding
on the Participant.  The foregoing definition does not in any way limit the
Company’s ability to terminate a Participant’s employment or consulting
relationship at any time as provided in Section 5(d) below, and the term
“Company” will be interpreted to include any Subsidiary, Parent or Affiliate, as
appropriate
 
(h)           “Change of Control” means (1) a sale of all or substantially all
of the Company’s assets, or (2) any merger, consolidation or other business
combination transaction of the Company with or into another corporation, entity
or person, other than a transaction in which the holders of at least a majority
of the shares of voting capital stock of the Company outstanding immediately
before such transaction continue to hold (either by such shares remaining
outstanding or by their being converted into shares of voting capital stock of
the surviving entity) a majority of the total voting power represented by the
shares of voting capital stock of the Company (or the surviving entity)
outstanding immediately after such transaction, (3) the direct or indirect
acquisition (including by way of a tender or exchange offer, but not including
an issuance by the Company primarily for financing purposes) by any person, or
persons acting as a group, of beneficial ownership or a right to acquire
beneficial ownership of shares representing a majority of the voting power of
the then outstanding shares of capital stock of the Company or (4) a contested
election of Directors, as a result of which or in connection with which the
persons who were Directors before such election or their nominees (the
“Incumbent Directors”) cease to constitute a majority of the Board; provided
however that if the election or nomination for election by the Company’s
stockholders, of any new Director was approved by a vote of at least 50% of the
Incumbent Directors, such new Director shall be considered as an Incumbent
Director.
 
(i)            “Code” means the Internal Revenue Code of 1986, as amended.
 
(j)            “Committee” means one or more committees or subcommittees of the
Board appointed by the Board to administer the Plan in accordance with Section 4
below.
 
(k)           “Common Stock” means the Common Stock of the Company.
 
(l)            “Company” means Single Touch Systems Inc., a
Delaware corporation.
 
(m)           “Consultant” means any person, including an advisor, who is
engaged by the Company or any Parent, Subsidiary or Affiliate to render services
and is compensated for such services, and any director of the Company whether
compensated for such services or not.
 
(n)           “Continuous Service Status” means the absence of any interruption
or termination of service as an Employee or Consultant.  Continuous Service
Status as an Employee or Consultant shall not be considered interrupted in the
case of:  (i) sick leave; (ii) military leave; (iii) any other leave of absence
approved by the Administrator, provided that such leave is for a period of not
more than 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to
Company policy adopted from time to time; or (iv) transfers between locations of
the Company or between the Company, its Parents, Subsidiaries, Affiliates or
their respective successors.  A change in status from an Employee to a
Consultant or from a Consultant to an Employee will not constitute an
interruption of Continuous Service Status.  However,
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
for Incentive Stock Option purposes, termination of Continuous Service Status
will occur when the Employee ceases to be an employee (as determined in
accordance with Section 3401(c) of the Code and the regulations promulgated
thereunder) of the Company or one of its Subsidiaries.  The Administrator shall
determine whether any corporate transaction, such as a sale or spin-off of a
division or business unit, or a joint venture, shall be deemed to result in a
termination of Continuous Service Status.
 
(o)           “Corporate Transaction” means a merger, consolidation or other
capital reorganization or business combination transaction of the Company with
or into another corporation, entity or person, which is not a Change of Control
and by which the Company is not acquired.
 
(p)           “Director” means a member of the Board.
 
(q)           “Employee” means any person employed by the Company or any Parent
or Subsidiary, with the status of employment determined based upon such factors
as are deemed appropriate by the Administrator in its discretion, subject to any
requirements of the Code or the Applicable Laws.  The payment by the Company of
a director’s fee to a Director shall not be sufficient to constitute
“employment” of such Director by the Company.
 
(r)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(s)           “Fair Market Value” means, as of any date, the value of a share of
Common Stock or other property as determined by the Administrator, in its
discretion, or by the Company, in its discretion, if such determination is
expressly allocated to the Company herein, subject to the following:
 
(i)           If, on such date, the Common Stock is listed on a national or
regional securities exchange or market system, the Fair Market Value of a share
of Common Stock shall be the closing price on such date of a share of Common
Stock (or the mean of the closing bid and asked prices of a share of Common
Stock if the stock is so quoted instead) as quoted on such exchange or market
system constituting the primary market for the Common Stock, as reported in The
Wall Street Journal or such other source as the Administrator deems
reliable.  If the relevant date does not fall on a day on which the Common Stock
has traded on such securities exchange or market system, the date on which the
Fair Market Value shall be established shall be the last day on which the Common
Stock was so traded before the relevant date, or such other appropriate day as
shall be determined by the Administrator, in its discretion.
 
(ii)           If, on such date, the Common Stock is not listed on a national or
regional securities exchange or market system, the Fair Market Value of a share
of Common Stock shall be as determined by the Administrator in good faith using
a reasonable application of a reasonable valuation method without regard to any
restriction other than a restriction which, by its terms, will never lapse.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
(t)             “Incentive Stock Option” means an Option intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable Option Agreement.
 
(u)            “Involuntary Termination” means termination of a Participant’s
Continuous Service Status under the following circumstances:  (i) termination
without Cause by the Company or a Subsidiary, Parent or Affiliate, as
applicable; or (ii) voluntary termination by the Participant, within 60 days
following the occurrence of one of the following events without Participant’s
express written consent: (A) a material reduction in the Participant’s job
responsibilities, provided that neither a mere change in title alone nor
reassignment following a Change of Control to a position that is substantially
similar to the position held before the Change of Control shall constitute a
material reduction in job responsibilities; (B) relocation by the Company or a
Subsidiary, Parent or Affiliate, as applicable, of the Participant’s work site
to a facility or location more than 25 miles from the Participant’s principal
work site for the Company at the time of the Change of Control; or (C) a
material reduction in the total value of Participant’s then-current base salary
and benefits, provided that an across-the-board reduction in the salary/benefits
level of all other employees or consultants in positions similar to the
Participant’s by the same percentage amount as part of a general salary/benefits
level reduction shall not constitute such a salary/benefits reduction.
 
(v)            “Listed Security” means any security of the Company that is
listed or approved for listing on a national securities exchange.
 
(w)           “Named Executive” means any individual who is a covered employee
pursuant to Section 162(m) of the Code.
 
(x)            “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option, as designated in the applicable Option
Agreement.
 
(y)            “Option” means a stock option granted pursuant to the Plan.
 
(z)            “Option Agreement” means a written document, the form(s) of which
shall be approved from time to time by the Administrator, reflecting the terms
of an Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.
 
(aa)          “Option Exchange Program” means a program approved by the
Administrator whereby outstanding Options are exchanged for Options with a lower
exercise price or are amended to decrease the exercise price as a result of a
decline in the Fair Market Value of the Common Stock.
 
(bb)         “Optioned Stock” means the Common Stock subject to an Option.
 
(cc)          “Optionee” means an Employee or Consultant who receives an Option.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(dd)         “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code, or any successor provision.
 
(ee)          “Participant” means any holder of one or more Options or Stock
Purchase Rights, or the Shares issuable or issued upon exercise of such Awards,
under the Plan.
 
(ff)           “Plan” means this 2010 Stock Plan.
 
(gg)         “Reporting Person” means an officer, Director, or greater than ten
percent stockholder of the Company within the meaning of Rule 16a-2 under the
Exchange Act, who is required to file reports pursuant to Rule 16a-3 under the
Exchange Act.
 
(hh)         “Restricted Stock” means Shares of Common Stock acquired pursuant
to a grant of a Stock Purchase Right under Section 10 below.
 
(ii)            “Restricted Stock Purchase Agreement” means a written document,
the form(s) of which shall be approved from time to time by the Administrator,
reflecting the terms of a Stock Purchase Right granted under the Plan and
includes any documents attached to such document.
 
(jj)            “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange
Act, as amended from time to time, or any successor provision.
 
(kk)           “Share” means a share of the Common Stock, as adjusted in
accordance with Section 13 of the Plan.
 
(ll)            “Stock Exchange” means any stock exchange or consolidated stock
price reporting system on which prices for the Common Stock are quoted at any
given time.
 
(mm)        “Stock Purchase Right” means the right to purchase or otherwise
acquire Common Stock pursuant to Section 10 below.
 
(nn)         “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code, or any successor
provision.
 
(oo)         “Ten Percent Holder” means a person who owns stock representing
more than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary.
 
3.             Stock Subject to the Plan.  Subject to the provisions of Section
13 of the Plan, the maximum aggregate number of Shares that may be sold under
the Plan is 15,000,000 Shares of Common Stock.  The Shares may be authorized,
but unissued, or reacquired Common Stock.  If an Award should expire or become
unexercisable for any reason without having been exercised in full, or is
surrendered pursuant to an Option Exchange Program, the unpurchased Shares that
were subject thereto shall, unless the Plan shall have been terminated, become
available for future grant under the Plan.  In addition, any Shares of Common
Stock which are retained by the Company upon
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
exercise of an Award in order to satisfy the exercise or purchase price for such
Award or any withholding taxes due with respect to such exercise or purchase
shall be treated as not issued and shall continue to be available under the
Plan.  Shares issued under the Plan and later forfeited to the Company or
repurchased by the Company pursuant to any repurchase right which the Company
may have shall be available for future grant under the Plan.
 
4.             Administration of the Plan.
 
(a)           General.  The Plan shall be administered by the Board or a
Committee, or a combination thereof, as determined by the Board.  The Plan may
be administered by different administrative bodies with respect to different
classes of Participants and, if permitted by the Applicable Laws, the Board may
authorize one or more officers to make Awards under the Plan.
 
(b)           Committee Composition.  If a Committee has been appointed pursuant
to this Section 4, such Committee shall continue to serve in its designated
capacity until otherwise directed by the Board.  From time to time the Board may
increase the size of any Committee and appoint additional members thereof,
remove members (with or without cause) and appoint new members in substitution
therefor, fill vacancies (however caused) and remove all members of a Committee
and thereafter directly administer the Plan, all to the extent permitted by the
Applicable Laws and, in the case of a Committee administering the Plan in
accordance with the requirements of Rule 16b-3 or Section 162(m) of the Code, to
the extent permitted or required by such provisions.  The Committee shall in all
events conform to any requirements of the Applicable Laws.
 
(c)           Powers of the Administrator.  Subject to the provisions of the
Plan and in the case of a Committee, the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:
 
(i)            to determine the Fair Market Value of the Common Stock, in
accordance with Section 2(s) of the Plan, provided that such determination shall
be applied consistently with respect to Participants under the Plan;
 
(ii)           to select the Employees and Consultants to whom Awards may from
time to time be granted;
 
(iii)          to determine whether and to what extent Awards are granted;
 
(iv)          to determine the number of Shares of Common Stock to be covered by
each Award granted;
 
(v)           to approve the form(s) of agreement(s) used under the Plan;
 
(vi)          to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder, which terms and conditions
include but are not limited to the exercise or purchase price, the time or times
when Awards may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, any pro rata
adjustment to vesting as a result of a
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
Participant’s transitioning from full- to part-time service (or vice versa), and
any restriction or limitation regarding any Option, Optioned Stock, Stock
Purchase Right or Restricted Stock, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;
 
(vii)           to determine whether and under what circumstances an Option may
be settled in cash under Section 9(c) instead of Common Stock;
 
(viii)          to implement an Option Exchange Program on such terms and
conditions as the Administrator in its discretion deems appropriate, provided
that no amendment or adjustment to an Option that would materially and adversely
affect the rights of any Optionee shall be made without the prior written
consent of the Optionee;
 
(ix)           to adjust the vesting of an Option held by an Employee or
Consultant as a result of a change in the terms or conditions under which such
person is providing services to the Company;
 
(x)            to construe and interpret the terms of the Plan and Awards
granted under the Plan, which constructions, interpretations and decisions shall
be final and binding on all Participants; and
 
(xi)           in order to fulfill the purposes of the Plan and without amending
the Plan, to modify grants of Options or Stock Purchase Rights to Participants
who are foreign nationals or employed outside of the United States in order to
recognize differences in local law, tax policies or customs.
 
5.             Eligibility.
 
(a)           Recipients of Grants.  Nonstatutory Stock Options and Stock
Purchase Rights may be granted to Employees and Consultants.  Incentive Stock
Options may be granted only to Employees, provided that Employees of Affiliates
shall not be eligible to receive Incentive Stock Options.
 
(b)           Type of Option.  Each Option shall be designated in the Option
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
 
(c)           ISO $100,000 Limitation. Notwithstanding any designation under
Section 5(b), to the extent that the aggregate Fair Market Value of Shares with
respect to which Options designated as Incentive Stock Options are exercisable
for the first time by any Optionee during any calendar year (under all plans of
the Company or any Parent or Subsidiary) exceeds $100,000, such excess Options
shall be treated as Nonstatutory Stock Options.  For purposes of this
Section 5(c), Incentive Stock Options shall be taken into account in the order
in which they were granted, and the Fair Market Value of the Shares subject to
an Incentive Stock Option shall be determined as of the date of the grant of
such Option.
 
(d)           No Employment Rights.  The Plan shall not confer upon any
Participant any right with respect to continuation of an employment or
consulting relationship with the Company, nor shall it interfere in any way with
such Participant’s right or the Company’s right to terminate the employment or
consulting relationship at any time for any reason.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
6.             Term of Plan.  The Plan shall become effective upon its adoption
by the Board of Directors (the “Effective Date”).  It shall continue in effect
for a term of 10 years from the later of the Effective Date or the date any
amendment to add shares to the Plan is approved by stockholders of the Company
unless sooner terminated under Section 15 of the Plan.
 
7.             Term of Option.  The term of each Option shall be the term stated
in the Option Agreement; provided that the term shall be no more than 10 years
from the date of grant thereof or such shorter term as may be provided in the
Option Agreement and provided further that, in the case of an Incentive Stock
Option granted to a person who at the time of such grant is a Ten Percent
Holder, the term of the Option shall be 5 years from the date of grant thereof
or such shorter term as may be provided in the Option Agreement.
 
8.             Option Exercise Price and Consideration.
 
(a)           Exercise Price.  The per Share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be set forth in the Option
Agreement and be no less than 100% of the Fair Market Value per Share on the
date of grant but shall be subject to the following:
 
(i)            In the case of an Incentive Stock Option
 
(A)           granted to an Employee who at the time of grant is a Ten Percent
Holder, the per Share exercise price shall be no less than 110% of the Fair
Market Value per Share on the date of grant; or
 
(B)           granted to any other Employee, the per Share exercise price shall
be no less than 100% of the Fair Market Value per Share on the date of grant.
 
(ii)           Notwithstanding the foregoing, Options may be granted with a per
Share exercise price other than as required above pursuant to a merger or other
such corporate transaction.
 
(b)           Permissible Consideration.  The consideration to be paid for the
Shares to be issued upon exercise of an Option, including the method of payment,
shall be determined by the Administrator (and, in the case of an Incentive Stock
Option, shall be determined at the time of grant) and may consist entirely of
such one or more of the following forms of consideration as the Administrator
determines to be acceptable: (1) cash; (2) check; (3) subject to any
requirements of the Applicable Laws, delivery of Optionee’s promissory note
having such recourse, interest, security and redemption provisions as the
Administrator determines to be appropriate; (4) cancellation of indebtedness;
(5) if, as of the date of exercise of an Option the Company then is permitting
employees to engage in a “same-day sale” cashless brokered exercise program
involving one or more brokers, through such a program that complies with the
Applicable Laws (including without limitation the requirements of Regulation T
and other applicable regulations promulgated by the Federal Reserve Board) and
that ensures prompt delivery to the Company of the amount required to pay the
exercise price and any applicable withholding taxes; (6) net-exercise; (7) any
combination of the foregoing methods of payment; or (8) such other consideration
and method of payment as
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
determined by the Administrator and to the extent permitted under Applicable
Laws.  In making its determination as to the type of consideration to accept,
the Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company, and the Administrator may, in its
sole discretion, refuse at the time of grant to include a particular form of
consideration as acceptable and/or refuse to accept a particular form of
consideration at the time of any Option exercise.
 
9.             Exercise of Option.
 
(a)           General.
 
(i)           Exercisability. Any Option granted hereunder shall be exercisable
at such times and under such conditions as determined by the Administrator,
consistent with the term of the Plan and reflected in the Option Agreement,
including vesting requirements and/or performance criteria with respect to the
Company and/or the Optionee.
 
(ii)           Leave of Absence.  The Administrator shall have the discretion to
determine whether and to what extent the vesting of Options shall be tolled
during any unpaid leave of absence; provided, however, that in the absence of
such determination, vesting of Options shall be tolled during any such unpaid
leave (unless otherwise required by the Applicable Laws).  In the event of
military leave, vesting shall toll during any unpaid portion of such leave,
provided that, upon a Participant’s returning from military leave (under
conditions that would entitle him or her to protection upon such return under
the Uniform Services Employment and Reemployment Rights Act), he or she shall be
given vesting credit with respect to Options to the same extent as would have
applied had the Participant continued to provide services to the Company
throughout the leave on the same terms as he or she was providing services
immediately before such leave.
 
(iii)           Minimum Exercise Requirements.  An Option may not be exercised
for a fraction of a Share.  The Administrator may require that an Option be
exercised as to a minimum number of Shares, provided that such requirement shall
not prevent an Optionee from exercising the full number of Shares as to which
the Option is then exercisable.
 
(iv)           Procedures for and Results of Exercise.  An Option shall be
deemed exercised when written notice of such exercise has been given to the
Company in accordance with the terms of the Option by the person entitled to
exercise the Option and the Company has received full payment for the Shares
with respect to which the Option is exercised.  Full payment may, as authorized
by the Administrator, consist of any consideration and method of payment
determined to be acceptable by the Administrator and allowable under
Section 8(b) of the Plan, provided that the Administrator may, in its sole
discretion, refuse to accept any form of consideration at the time of any Option
exercise.
 
Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
(v)           Rights as Stockholder.  Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option.  No adjustment will be made
for a dividend or other right for which the record date is before the date the
stock certificate is issued, except as provided in Section 13 of the Plan.
 
(b)           Termination of Employment or Consulting Relationship.  Except as
otherwise set forth in this Section 9(b), the Administrator shall establish and
set forth in the applicable Option Agreement the terms and conditions upon which
an Option shall remain exercisable, if at all, following termination of an
Optionee’s Continuous Service Status, which provisions may be waived or
consensually modified by the Administrator at any time.  Unless the
Administrator otherwise provides in the Option Agreement, to the extent that the
Optionee is not vested in Optioned Stock at the date of termination of his or
her Continuous Service Status, or if the Optionee (or other person entitled to
exercise the Option) does not exercise the Option to the extent so entitled
within the time specified in the Option Agreement or below (as applicable), the
Option shall terminate and the Optioned Stock underlying the unexercised portion
of the Option shall revert to the Plan.  In no event may any Option be exercised
after the expiration of the Option term as set forth in the Option Agreement
(and subject to Section 7).
 
The following provisions (1) shall apply to the extent an Option Agreement does
not specify the terms and conditions upon which an Option shall terminate upon
termination of an Optionee’s Continuous Service Status, and (2) establish the
minimum post-termination exercise periods that may be set forth in an Option
Agreement:
 
(i)           Termination other than Upon Disability or Death [or for
Cause].  In the event of termination of Optionee’s Continuous Service Status
other than under the circumstances set forth in subsections (ii) through
(iv) below, such Optionee may exercise an Option until the earlier of (A) three
months following such termination or (B) the expiration of the term of such
Option, to the extent the Optionee was vested in the Optioned Stock as of the
date of such termination; provided, however, that the Administrator may in the
Option Agreement specify an alternative period of time (but not beyond the
expiration date of the Option) following termination of Optionee’s Continuous
Service Status during which Optionee may exercise the Option as to Shares that
were vested and exercisable as of the date of termination of Optionee’s
Continuous Service Status.  No termination shall be deemed to occur and this
Section 9(b)(i) shall not apply if (i) the Optionee is a Consultant who becomes
an Employee, or (ii) the Optionee is an Employee who becomes a Consultant.
 
(ii)           Disability of Optionee.  In the event of termination of an
Optionee’s Continuous Service Status as a result of his or her disability
(including a disability within the meaning of Section 22(e)(3) of the Code),
such Optionee may exercise an Option at any time within 12 months following such
termination to the extent the Optionee was vested in the Optioned Stock as of
the date of such termination.
 
(iii)           Death of Optionee.  In the event of the death of an Optionee
during the period of Continuous Service Status since the date of grant of the
Option, or within 30 days following termination of Optionee’s Continuous Service
Status, the Option may be exercised by Optionee’s estate or by a person who
acquired
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
the right to exercise the Option by bequest or inheritance at any time within 12
months following the date of death, but only to the extent the Optionee was
vested in the Optioned Stock as of the date of death or, if earlier, the date
the Optionee’s Continuous Service Status terminated.
 
(iv)           Termination for Cause.  In the event of termination of an
Optionee’s Continuous Service Status for Cause, any Option (including any
exercisable portion thereof) held by such Optionee shall immediately terminate
in its entirety upon first notification to the Optionee of termination of the
Optionee’s Continuous Service Status.  If an Optionee’s employment or consulting
relationship with the Company is suspended pending an investigation of whether
the Optionee shall be terminated for Cause, all the Optionee’s rights under any
Option likewise shall be suspended during the investigation period and the
Optionee shall have no right to exercise any Option.  The Administrator shall
have authority to effect such procedures and take such actions as are necessary
to carry out the legal intent of this Section 9(b)(iv), including such
procedures and actions as are required to cause the Optionee to return to the
Company Shares purchased under the Option that have been purchased or that
vested within six months before the events giving rise to the for-Cause
termination of the Optionee's Continuous Service Status and, if such Shares have
been transferred by the Optionee, to remit to the Company the value of such
transferred Shares.
 
(c)           Buyout Provisions.  The Administrator may at any time offer to buy
out for a payment in cash or Shares an Option previously granted under the Plan
based on such terms and conditions as the Administrator shall establish and
communicate to the Optionee at the time that such offer is made.
 
10.           Stock Purchase Rights.
 
(a)           Rights to Purchase.  When the Administrator determines that it
will offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing of the terms, conditions and restrictions related to the offer,
including the number of Shares that such person shall be entitled to purchase or
otherwise acquire, the price to be paid (including the method of payment) and
the time within which such person must accept such offer.  The purchase price of
Shares subject to Stock Purchase Rights shall be as determined by the
Administrator.  The consideration shall be as determined by the Administrator
consistent with Section 8(b).  The offer to purchase Shares subject to Stock
Purchase Rights shall be accepted by execution of a Restricted Stock Purchase
Agreement in the form determined by the Administrator or in such other manner as
determined by the Administrator as specified in the Restricted Stock Purchase
Agreement.
 
(b)           Repurchase Option.
 
(i)           General.  Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
employment with the Company for any reason (including death or
disability).  Subject to any requirements of the Applicable Laws
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
(including without limitation Section 260.140.8 of the Rules of the California
Corporations Commissioner), the terms of the Company’s repurchase option
(including without limitation the price at which, and the consideration for
which, it may be exercised, and the events upon which it shall lapse) shall be
as determined by the Administrator in its sole discretion and reflected in the
Restricted Stock Purchase Agreement.
 
(ii)           Leave of Absence.  The Administrator shall have the discretion to
determine whether and to what extent the lapsing of Company repurchase rights
shall be tolled during any unpaid leave of absence; provided, however, that in
the absence of such determination, such lapsing shall be tolled during any such
unpaid leave (unless otherwise required by the Applicable Laws).  In the event
of military leave, the lapsing of Company repurchase rights shall toll during
any unpaid portion of such leave, provided that, upon a Participant’s returning
from military leave (under conditions that would entitle him or her to
protection upon such return under the Uniform Services Employment and
Reemployment Rights Act), he or she shall be given “vesting” credit with respect
to Shares purchased pursuant to the Restricted Stock Purchase Agreement to the
same extent as would have applied had the Participant continued to provide
services to the Company throughout the leave on the same terms as he or she was
providing services immediately before such leave.
 
(iii)           Termination for Cause.  In the event of termination of a
Participant’s Continuous Service Status for Cause, the Company shall have the
right to repurchase from the Participant vested Shares issued upon exercise of a
Stock Purchase Right upon the following terms:  (A) the repurchase must be made
within six months of termination of the Participant’s Continuous Service Status
for Cause at the lower of (x) Participant’s original cost for the Shares and (y)
the Fair Market Value of the Shares as of the date of termination, and (B) the
repurchase shall be effected pursuant to such terms and conditions as the
Administrator shall determine are necessary and appropriate to carry out the
intent of this Section 10(b)(iii).  The Administrator shall have authority to
effect such procedures and take such actions as are necessary to carry out the
legal intent of this Section 10(b)(iii), including such procedures and actions
as are required to cause the Participant to return to the Company Shares
purchased under the Stock Purchase Right that have vested within six months of
the events giving rise to the for-Cause termination of the Participant's
Continuous Service Status and, if such Shares have been transferred by the
Participant, to remit to the Company the value of such transferred
Shares.  Nothing in this Section 10(b)(iii) shall in any way limit the Company’s
right to purchase unvested Shares as set forth in the applicable Restricted
Stock Purchase Agreement.
 
(c)           Other Provisions.  The Restricted Stock Purchase Agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.  In
addition, the provisions of Restricted Stock Purchase Agreements need not be the
same with respect to each Participant.
 
(d)           Rights as a Stockholder.  Once the Stock Purchase Right is
exercised, the purchaser shall have the rights equivalent to those of a
stockholder, and shall be a stockholder when his or her purchase is entered upon
the records of the duly authorized transfer agent of the Company.  No adjustment
will be made for a dividend or other right for which the record date is before
the date the Stock Purchase Right is exercised, except as provided in Section 13
of the Plan.
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
11.           Taxes.
 
(a)           Tax Withholding Obligation.
 
(i)           As a condition of the grant, vesting or exercise of an Option or
Stock Purchase Right granted under the Plan, the Participant (or in the case of
the Participant’s death, the person exercising the Option or Stock Purchase
Right) shall make such arrangements as the Administrator may require for the
satisfaction of any applicable federal, state, local or foreign withholding tax
obligations that may arise in connection with such grant, vesting or exercise of
the Option or Stock Purchase Right or the issuance of Shares.  The Company shall
not be required to issue any Shares under the Plan until such obligations are
satisfied.  If the Administrator allows the withholding or surrender of Shares
to satisfy a Participant’s tax withholding obligations under this Section 11,
the Administrator shall not allow Shares to be withheld in an amount that
exceeds the minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes.
 
(ii)           In the case of an Employee and in the absence of any other
arrangement, the Employee shall be deemed to have directed the Company to
withhold or collect from his or her compensation an amount sufficient to satisfy
such tax obligations from the next payroll payment otherwise payable after the
date of an exercise of the Option or Stock Purchase Right.
 
(iii)          This Section 11(a) shall apply only after the date, if any, upon
which the Common Stock becomes a Listed Security.  In the case of Participant
other than an Employee (or in the case of an Employee where the next payroll
payment is not sufficient to satisfy such tax obligations, with respect to any
remaining tax obligations), in the absence of any other arrangement and to the
extent permitted under the Applicable Laws, the Participant shall be deemed to
have elected to have the Company withhold from the Shares to be issued upon
exercise of the Option or Stock Purchase Right that number of Shares having a
Fair Market Value determined as of the applicable Tax Date (as defined below)
equal to the amount required to be withheld.  For purposes of this Section 11,
the Fair Market Value of the Shares to be withheld shall be determined on the
date that the amount of tax to be withheld is to be determined under the
Applicable Laws (the “Tax Date”).
 
(iv)          If permitted by the Administrator, in its discretion, a
Participant may satisfy his or her tax withholding obligations upon exercise of
an Option or Stock Purchase Right by surrendering to the Company Shares that
have a Fair Market Value determined as of the applicable Tax Date equal to the
amount required to be withheld.  In the case of Shares previously acquired from
the Company that are surrendered under this Section 11(a)(iv), such Shares must
have been owned by the Participant for more than six months on the date of
surrender (or such other period of time as is required for the Company to avoid
adverse accounting charges).
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
(v)           Any election or deemed election by a Participant to have Shares
withheld to satisfy tax withholding obligations under Section 11(a)(iii) or (iv)
above shall be irrevocable as to the particular Shares as to which the election
is made and shall be subject to the consent or disapproval of the
Administrator.  Any election by a Participant under Section 11(a)(iv) above must
be made on or before the applicable Tax Date.
 
(vi)          In the event an election to have Shares withheld is made by a
Participant and the Tax Date is deferred under Section 83 of the Code because no
election is filed under Section 83(b) of the Code, the Participant shall receive
the full number of Shares with respect to which the Option or Stock Purchase
Right is exercised but such Participant shall be unconditionally obligated to
tender back to the Company the proper number of Shares on the Tax Date.
 
(b)           Compliance with Section 409A.   Notwithstanding anything to the
contrary contained in this Plan, to the extent that the Administrator determines
that any Award granted under the Plan is subject to Code Section 409A and unless
otherwise specified in the applicable Award Agreement, the Award Agreement
evidencing such Award shall incorporate the terms and conditions necessary for
such Award to avoid the consequences described in Code Section 409A(a)(1), and
to the maximum extent permitted under Applicable Law (and unless otherwise
stated in the applicable Award Agreement), the Plan and the Award Agreements
shall be interpreted in a manner that results in their conforming to the
requirements of Code Section 409A(a)(2), (3) and (4) and any Department of
Treasury or Internal Revenue Service regulations or other interpretive guidance
issued under Section 409A (whenever issued, the “Guidance”).  Notwithstanding
anything to the contrary in this Plan (and unless the Award Agreement provides
otherwise, with specific reference to this sentence), to the extent that a
Participant holding an Award that constitutes “deferred compensation” under
Section 409A and the Guidance is a “specified employee” (also as defined
thereunder), no distribution or payment of any amount shall be made before a
date that is six months following the date of such Participant's “separation
from service” (as defined in Section 409A and the Guidance) or, if earlier, the
date of the Participant's death.
 
(c)           Deferral of Award Benefits.  The Administrator may in its
discretion and upon such terms and conditions as it determines appropriate
permit one or more Participants whom it selects to (a) defer compensation
payable pursuant to the terms of an Award, or (b) defer compensation arising
outside the terms of this Plan pursuant to a program that provides for deferred
payment in satisfaction of such other compensation amounts through the issuance
of one or more Awards.  Any such deferral arrangement shall be evidenced by an
Award Agreement in such form as the Administrator shall from time to time
establish, and no such deferral arrangement shall be a valid and binding
obligation unless evidenced by a fully executed Award Agreement, the form of
which the Administrator has approved, including through the Administrator's
establishing a written program (the “Program”) under this Plan to govern the
form of Award Agreements participating in such Program.  Any such Award
Agreement or Program shall specify the treatment of dividends or dividend
equivalent rights (if any) that apply to Awards governed thereby, and shall
further provide that any elections governing payment of amounts pursuant to such
Program shall be in writing, shall be delivered to the Company or its agent in a
form and manner that
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
complies with Code Section 409A and the Guidance, and shall specify the amount
to be distributed in settlement of the deferral arrangement, as well as the time
and form of such distribution in a manner that complies with Code Section 409A
and the Guidance.
 
12.           Non-Transferability of Options and Stock Purchase Rights.
 
(a)           General.  Except as set forth in this Section 12, Options and
Stock Purchase Rights may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution.  The designation of a beneficiary by an Optionee will
not constitute a transfer.  An Option or Stock Purchase Right may be exercised,
during the lifetime of the holder of an Option or Stock Purchase Right, only by
such holder or a transferee permitted by this Section 12.
 
(b)           Limited Transferability Rights.  Notwithstanding anything else in
this Section 12, the Administrator may in its discretion grant Nonstatutory
Stock Options that may be transferred by instrument to an inter vivos or
testamentary trust in which the Options are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or pursuant to domestic relations
orders to "Immediate Family Members" (as defined below) of the Optionee.
"Immediate Family" means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law
(including adoptive relationships), a trust in which these persons have more
than 50% of the beneficial interest, a foundation in which these persons (or the
Optionee) control the management of assets, and any other entity in which these
persons (or the Optionee) own more than 50% of the voting interests.
 
13.           Adjustments Upon Changes in Capitalization, Merger or Certain
Other Transactions.
 
(a)           Changes in Capitalization.  Subject to any action required under
Applicable Laws by the stockholders of the Company, the number of Shares of
Common Stock (or other securities) covered by each outstanding Award, and the
number of Shares of Common Stock (or other securities) that have been authorized
for issuance under the Plan but as to which no Awards have yet been granted or
that have been returned to the Plan upon cancellation or expiration of an Award,
as well as the price per Share of Common Stock (or other securities) covered by
each such outstanding Award, shall be proportionately adjusted for any increase
or decrease in the number of issued Shares of Common Stock (or other securities)
resulting from a stock split, reverse stock split, stock dividend, combination,
recapitalization or reclassification of the Common Stock, or any other increase
or decrease in the number of issued Shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
“effected without receipt of consideration.”  Such adjustment shall be made by
the Administrator, whose determination in that respect shall be final, binding
and conclusive.  Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of Shares of Common Stock subject to an
Award.
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
 
(b)           Dissolution or Liquidation.  In the event of the dissolution or
liquidation of the Company, each Option and Stock Purchase Right will terminate
immediately before the consummation of such action, unless otherwise determined
by the Administrator.
 
(c)           Change of Control or Corporate Transaction.  In the event of a
Change of Control, the Board or Committee may, in its discretion, (1) provide
for the assumption or substitution of, or adjustment to, each outstanding Option
and Stock Purchase Right by the successor corporation or a parent or subsidiary
of the successor corporation (the “Successor Corporation”); (2) accelerate the
vesting and termination of outstanding Options and Stock Purchase Rights, in
whole or in part, so that Options and Stock Purchase Rights can be exercised
before or otherwise in connection with the closing or completion of the
transaction or event but will, if not exercised, terminate upon the closing or
completion of the transaction or event; and/or (3) provide for termination of
Options and Stock Purchase Rights as a result of the Change of Control on such
terms and conditions as it deems appropriate, including providing for the
cancellation of Options or Stock Purchase Rights for a cash payment to the
Participant.  The Board or Committee need not provide for identical treatment of
each outstanding Award.
 
In the event of a Corporate Transaction, the Board or Committee shall provide
for the assumption or substitution of, or adjustment to, each outstanding Option
and Stock Purchase Right by the Successor Corporation.
 
For purposes of this Section 13(c), an Option or a Stock Purchase Right shall be
considered assumed, without limitation, if, at the time of issuance of the stock
or other consideration upon a Corporate Transaction or a Change of Control, as
the case may be, each holder of an Option or Stock Purchase Right would be
entitled to receive upon exercise of the Award the same number and kind of
shares of stock or the same amount of property, cash or securities as such
holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately before such transaction, the
holder of the number of Shares of Common Stock covered by the Award at such time
(after giving effect to any adjustments in the number of Shares covered by the
Option or Stock Purchase Right as provided for in this Section 13); provided
that if such consideration received in the transaction is not solely common
stock of the Successor Corporation, the Administrator may, with the consent of
the Successor Corporation, provide for the consideration to be received upon
exercise of the Award to be solely common stock of the Successor Corporation
equal to the Fair Market Value of the per Share consideration received by
holders of Common Stock in the transaction.
 
Notwithstanding the above, in the event (i) of a Change of Control, and (ii) a
Participant holding an Option or Stock Purchase Right assumed or substituted by
the Successor Corporation in the Change of Control, or holding Restricted Stock
issued upon exercise of an Option or Stock Purchase Right with respect to which
the Successor Corporation has succeeded to a repurchase right as a result of the
Change of Control, is Involuntarily Terminated by the Successor Corporation at
the time of, or within 18 months following consummation of, the transaction,
then any assumed or substituted Option or Stock Purchase Right held by the
terminated Participant at the time of termination shall accelerate and become
exercisable as to the number of Shares that would otherwise have vested and been
exercisable as of the date of termination, and any repurchase right applicable
to any Shares shall
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
lapse as to the number of Shares as to which the repurchase right would
otherwise have lapsed as of the date of termination, in each case assuming the
Participant remained in Continuous Service Status.  The acceleration of vesting
and lapse of repurchase rights provided for in the previous sentence shall occur
immediately before the effective date of termination of the Participant’s
Continuous Service Status.
 
(d)           Certain Distributions.  In the event of any distribution to the
Company’s stockholders of securities of any other entity or other assets (other
than dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share of Common Stock covered by each
outstanding Option or Stock Purchase Right to reflect the effect of such
distribution.
 
14.           Time of Granting Options and Stock Purchase Rights.  The date of
grant of an Option or Stock Purchase Right shall, for all purposes, be the date
on which the Administrator makes the determination granting such Option or Stock
Purchase Right, or such other date as is determined by the Administrator,
provided that in the case of any Incentive Stock Option, the grant date shall be
the later of the date on which the Administrator makes the determination
granting such Incentive Stock Option or the date of commencement of the
Optionee’s employment relationship with the Company.  Notice of the
determination shall be given to each Employee or Consultant to whom an Option or
Stock Purchase Right is so granted within a reasonable time after the date of
such grant.
 
15.           Amendment and Termination of the Plan.
 
(a)           Authority to Amend or Terminate.  The Board may at any time amend,
alter, suspend or discontinue the Plan, but no amendment, alteration, suspension
or discontinuation (other than an adjustment pursuant to Section 13 above) shall
be made that would materially and adversely affect the rights of any Optionee or
holder of Stock Purchase Rights under any outstanding grant, without his or her
consent.  In addition, to the extent necessary and desirable to comply with the
Applicable Laws, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required.
 
(b)           Effect of Amendment or Termination.  Except as to amendments which
the Administrator has the authority under the Plan to make unilaterally, no
amendment or termination of the Plan shall materially and adversely affect
Options or Stock Purchase Rights already granted, unless mutually agreed
otherwise between the Optionee or holder of the Stock Purchase Rights and the
Administrator, which agreement must be in writing and signed by the Optionee or
holder and the Company.
 
16.           Conditions Upon Issuance of Shares.  Notwithstanding any other
provision of the Plan or any agreement entered into by the Company pursuant to
the Plan, the Company shall not be obligated to issue or deliver any Shares
under the Plan unless such issuance or delivery would comply with the Applicable
Laws, with such compliance determined by the Company in consultation with its
legal counsel.  As a condition to the exercise of an Option or Stock Purchase
Right, the Company may require the person exercising the Award to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
 
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by law. Shares issued upon
exercise of Awards granted before the date on which the Common Stock becomes a
Listed Security shall be subject to a right of first refusal in favor of the
Company pursuant to which the Participant will be required to offer Shares to
the Company before selling or transferring them to any third party on such terms
and subject to such conditions as are reflected in the applicable Option
Agreement or Restricted Stock Purchase Agreement.  In addition, Awards issued
before the date on which the Common Stock becomes a Listed Security shall
require the Participant to agree to a lock-up agreement in connection with
public offerings of the Company's stock that applies to all capital stock and
rights to purchase capital stock of the Company held by the Participant on such
terms and subject to such conditions as are reflected in the applicable Option
Agreement or Restricted Stock Purchase Agreement.
 
17.           Reservation of Shares.  The Company, during the term of this Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
 
18.           Agreements.  Options and Stock Purchase Rights shall be evidenced
by Option Agreements and Restricted Stock Purchase Agreements, respectively, in
such form(s) as the Administrator shall from time to time approve.
 
19.           Stockholder Approval  Any stockholder approval of the plan shall
be obtained in the manner and to the degree required under the Applicable Laws.
 
20.           Information and Documents to Optionees and Purchasers. Before the
date, if any, upon which the Common Stock becomes a Listed Security and if
required by the Applicable Laws, the Company shall to the extent required by
Applicable Law provide financial statements at least annually to each Optionee
and to each individual who acquired Shares pursuant to the Plan, during the
period such Optionee or purchaser has one or more Options or Stock Purchase
Rights outstanding, and in the case of an individual who acquired Shares
pursuant to the Plan, during the period such individual owns such
Shares.  Except as required by Applicable Law, the Company shall not be required
to provide such information if the issuance of Options or Stock Purchase Rights
under the Plan is limited to key persons whose duties in connection with the
Company assure their access to equivalent information.
 
21.           Notice.  Any written notice to the Company required by any
provisions of this Plan shall be addressed to the Secretary of the Company and
shall be effective when received.
 
22.           Governing Law; Interpretation of Plan and Awards.
 
(a)           This Plan and all determinations made and actions taken pursuant
hereto shall be governed by the substantive laws, but not the choice of law
rules, of the state of  California.
 
(b)           In the event that any provision of the Plan or any Award granted
under the Plan is declared to be illegal, invalid or otherwise unenforceable by
a court of competent jurisdiction, such provision shall be reformed, if
possible, to the extent necessary to render it legal,
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
 
valid and enforceable, or otherwise deleted, and the remainder of the terms of
the Plan and/or Award shall not be affected except to the extent necessary to
reform or delete such illegal, invalid or unenforceable provision.
 
(c)           The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
the Plan, nor shall they affect its meaning, construction or effect.
 
(d)           The terms of the Plan and any Award shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
 
(e)           All questions arising under the Plan or under any Award shall be
decided by the Administrator in its total and absolute discretion.  In the event
the Participant believes that a decision by the Administrator with respect to
such person was arbitrary or capricious, the Participant may request arbitration
with respect to such decision.  The review by the arbitrator shall be limited to
determining whether the Administrator's decision was arbitrary or
capricious.  This arbitration shall be the sole and exclusive review permitted
of the Administrator's decision, and the Awardee shall as a condition to the
receipt of an Award be deemed to explicitly waive any right to judicial review.
 
23.           Limitation on Liability.   The Company and any Parent, Subsidiary
or Affiliate which is in existence or hereafter comes into existence shall not
be liable to a Participant, an Employee or any other persons as to:
 
(a)           The Non-Issuance of Shares.   The non-issuance or sale of Shares
(including under Section 16 above) as to which the Company has been unable to
obtain from any regulatory body having jurisdiction the authority deemed by the
Company's counsel to be necessary to the lawful issuance and sale of any shares
hereunder;
 
(b)           Tax Consequences.   Any tax consequence realized by any
Participant, Employee or other person due to the receipt, vesting, exercise or
settlement of any Option or other Award granted hereunder or due to the transfer
of any Shares issued hereunder.  The Participant is responsible for, and by
accepting an Award under the Plan agrees to bear, all taxes of any nature that
are legally imposed upon the Participant in connection with an Award, and the
Company does not assume, and will not be liable to any party for, any cost or
liability arising in connection with such tax liability legally imposed on the
Participant.  In particular, Awards issued under the Plan may be characterized
by the Internal Revenue Service (the “IRS”) as “deferred compensation” under the
Code resulting in additional taxes, including in some cases interest and
penalties.  In the event the IRS determines that an Award constitutes deferred
compensation under the Code or challenges any good faith characterization made
by the Company or any other party of the tax treatment applicable to an Award,
the Participant will be responsible for the additional taxes, and interest and
penalties, if any, that are determined to apply if such challenge succeeds, and
the Company will not reimburse the Participant for the amount of any additional
taxes, penalties or interest that result; and
 
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
 
(c)           Forfeiture.  The requirement that Participant forfeit an Award, or
the benefits received or to be received under an Award, pursuant to any
Applicable Law.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
- 20 -

--------------------------------------------------------------------------------

 
